DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Remarks filed on 04/04/22. No claims have been amended. Accordingly, claims 4-19, 21-22 and 24-25 remain pending and under examination on the merits.  

NOTE: the abbreviations IBW and SpO2 have not been explained in the claims. At least for the first recitation in the claim set, all abbreviations should be spelled out. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-19, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dasse et al (US 20170165447) in combination with Potenziano et al (US 20170232166). 

Claims:
Claim 4: A method of treating pulmonary hypertension associated with lung disease, the method comprising: administering an effective amount of inhaled nitric oxide (NO) to a patient in need thereof, wherein the iNO is administered at a dose of about 5 to about 70 mcg/kg IB W/hr for at least 2 weeks.
Claim 21: A method of treating WHO Group 3 pulmonary hypertension associated with interstitial lung disease (PH-ILD), the method comprising: administering an effective amount of inhaled nitric oxide (NO) to a patient in need thereof, wherein the iNO is administered at a dose of about 45 mcg/kg IBW/hr for at least 2 weeks.

Dasse et al teach a method of modulating oxygen saturation levels can include measuring oxygen saturation levels in a patient, administering inhaled nitric oxide, adjusting the dose of oxygen in real time to a second dose based on the inhaled nitric oxide (See abstract).
Nitric oxide can be used to treat chronic pulmonary hypertension, and idiopathic or primary pulmonary hypertension or chronic hypoxia. The patient is treated for symptoms of interstitial lung disease, oxygen-induced inflammation, pulmonary embolism, COPD, emphysema, fibrosis, etc (See [0005], [0018] and [0056]).  
Dasse et al disclose a method of modulating oxygen saturation levels, including measuring oxygen saturation levels in a patient, administering inhaled nitric oxide, adjusting the dose of oxygen in real time to a second dose based on the inhaled nitric oxide, determining a first oxygen requirement to address an oxygen deficiency, determining a reduced oxygen requirement based on the generated nitric oxide, and delivering a dose of supplemental oxygen based on the reduced oxygen requirement and the gas mixture including nitric oxide from the receptacle to the patient (See [0040]). Supplemental oxygen and NO can be administered by titration (See [0137]). 
Long-term oxygen therapy can be used for certain conditions such as chronic obstructive pulmonary disease (COPD), pulmonary fibrosis, cystic fibrosis (CF), etc. (See [0065]). In a patient with stable chronic disease (e.g., COPD), an SpO2 of 92% or less should prompt referral for further investigation of the need for long-term oxygen therapy (See [0098]). 
Dasse et al also disclose that nitric oxide can moderate pulmonary hypertension caused by elevation of the pulmonary arterial pressure. Inhaling low concentrations of nitric oxide, for example, in the range of 0.01-100 ppm can rapidly and safely decrease pulmonary hypertension in a mammal by vasodilation of pulmonary vessels (See [0120]).
It is also disclosed that “The embodiment shown in FIG. 3 has demonstrated the ability to supply a constant concentration of NO for the duration of the inspired breath” (See [0181]). 
Dasse et al teach that inhaled NO was shown to increase survival in high O2 exposure in rats. The impact of adding NO to high inspired O2 is clinically relevant because many patients with various forms of acute lung injury, such as adult respiratory distress syndrome, persistent pulmonary hypertension of the newborn caused by meconium aspiration, and so forth, are being treated with inhaled NO while receiving very high fractions of inspired O2 (See [0122]). 
Dasse et al lack a specific disclosure on the dose of inhaled nitric oxide per body weight or the frequency or length of treatment. These are known in the art as taught by Potenziano et al. 

Potenziano et al teach systems and methods for administration of nitric oxide (NO) with use of left ventricular assists devices (LVADs) (See abstract).   
Disclosed is the inhaled NO administered at a concentration of 5 to 80 ppm for at least 10 minutes, about 60 minutes, about 3 hours, etc (See [0009] and [0015]). 
The inhaled NO may be administered for several days to many months or even longer. Exemplary treatment times include 10 days, 15 days, 20 days, 25 days, 30 days, 35 days, 40 days, 45 days, 2 months, 3 months, 4 months, or 2 years. In some embodiments, the patient is administered inhaled NO indefinitely. The inhaled NO is administered at a concentration of 5 to 80 ppm for at least 12 hours a day. Alternatively, the dose of NO may be prescribed based on the patient's ideal body weight (IBW), including an NO dose of about 25 to about 150 µg/kg IBW/hr, such as about 25, about 30, about 35, about 40, about 45, about 50, about 70 µg/kg IBW/hr (See [0020]-[0022], [0030] and [0038]).
Potenziano et al teach using INOmaxRTM (nitric oxide) for inhalation, a selective pulmonary vasodilator, which, in conjunction with ventilatory support or other appropriate agents, is indicated for the treatment of term' and near-term (>34 weeks gestation) neonates with hypoxic respiratory failure associated with clinical or echocardiographic evidence of pulmonary hypertension, where it improves oxygenation and reduces the need for extracorporeal membrane oxygenation (See [0061]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Potenziano et al with that of Dasse et al to arrive at the instant invention. It would have been obvious to do so because both references teach administration of inhaled NO to the pulmonary system to treat pulmonary diseases including pulmonary hypertension.     
Dasse et al teach a method of modulating oxygen saturation levels including measuring oxygen saturation levels in a patient, administering inhaled nitric oxide, adjusting the dose of oxygen in real time to a second dose based on the inhaled nitric oxide and that nitric oxide can be used to treat chronic pulmonary hypertension, idiopathic or primary pulmonary hypertension or chronic hypoxia, and symptoms of interstitial lung disease, COPD and pulmonary fibrosis. Potenziano et al also teach treating pulmonary hypertension with inhaled NO and provides guidance on the doses, frequency and timing of the treatment. Both references disclose the effect of administering NO and oxygen together. 
Accordingly, it would have been obvious to one of ordinary skill in the art to have combined the teachings because to follow Dasse et al’s method one would benefit from guidance on the doses, frequency and timing of the treatment and would have been motivated to find this guidance in the art as taught by Potenziano et al.   
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 4-10, 12-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (The effect of low-dose inhalation of nitric oxide in patients with pulmonary fibrosis) in combination with Potenziano et al (US 20170232166). 

Yoshida et al disclose a study performed to determine whether low-dose inhalation of nitric oxide (NO) improves pulmonary haemodynamics and gas exchange in patients with stable idiopathic pulmonary fibrosis (IPF) (See abstract). 
It is disclosed that idiopathic pulmonary fibrosis (IPF) is characterized by progressive inflammatory and fibrotic processes of the lung. The beneficial effect of long-term oxygen therapy (LTOT) has not been demonstrated in IPF patients: however, LTOT is commonly prescribed to patients with advanced IPF associated with hypoxaemia and pulmonary hypertension. Inhaled NO has been shown to be more effective than inhaled oxygen (O2) in decreasing the mean pulmonary artery pressure (Ppa) in disorders associated with chronic pulmonary hypertension. Moreover, inhaled NO improves arterial oxygenation in patients with the acute respiratory distress syndrome (ARDS) undergoing O2 therapy. This effect of inhaled NO has also been demonstrated in cases of pulmonary fibrosis during acute exacerbation undergoing O2 therapy. The inhalation of 40 parts per million (ppm) NO is effective for improving pulmonary haemodynamics and arterial oxygenation. However, NO concentrations lower than 10 ppm have been shown to be sufficient for improving pulmonary hypertension and gas exchange in ARDS patients. In fact, we have previously reported that 2 ppm NO improved pulmonary hypertension and arterial oxygenation in a patient with IPF undergoing acute exacerbation. However, the effect of inhaled NO in clinically stable IPF patients spontaneously breathing room air has not yet been reported. The combined inhalation of NO and O2 has been reported to be effective for improving gas exchange and pulmonary haemodynamic parameters in patients with chronic obstructive pulmonary disease (COPD). We hypothesized that the combined inhalation of NO and O2 would also be effective for improving oxygenation and pulmonary hypertension in clinically stable IPF patients (See page 2051). 
Yoshida et al further conclude that the results of this study show that the inhalation of a low concentration of NO (2 ppm) improved the pulmonary haemodynamic variables in clinically stable IPF patients. The combined inhalation of NO and oxygen increased Pa,O2 more significantly than inhalation of oxygen alone in all cases. 
It is disclosed that the current study also showed that the combined inhalation of NO and O2 improved arterial oxygenation significantly in comparison to inhalation of O2 alone. Combined administration of NO with O2 may be another alternative therapeutic modality in patients with hypoxaemia and pulmonary hypertension. LTOT is often indicated in cases of IPF with hypoxaemia and in patients with COPD. In COPD patients, LTOT was previously found to decrease pulmonary artery pressure and to improve prognosis (See page 2053). 
Yoshida et al lack a specific disclosure on the dose of inhaled nitric oxide per body weight or the frequency or length of treatment. These are known in the art as taught by Potenziano et al. 

Potenziano et al’s teaching are delineated above and incorporated herein. 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Potenziano et al with that of Yoshida et al to arrive at the instant invention. It would have been obvious to do so because both references teach administration of inhaled NO to the pulmonary system to treat pulmonary diseases including pulmonary hypertension.     
Yoshida et al teach a method of effectively treating pulmonary fibrosis pulmonary and COPD associated with pulmonary hypertension by inhaled No and its combination with oxygen, especially long-term oxygen therapy. Potenziano et al also teach treating pulmonary hypertension with inhaled NO and provides guidance on the doses, frequency and timing of the treatment. Both references disclose the effect of administering NO and oxygen together. 
Accordingly, it would have been obvious to one of ordinary skill in the art to have combined the teachings because to follow Yoshida et al’s recommended method one would benefit from guidance on the doses, frequency and timing of the treatment and would have been motivated to find this guidance in the art as taught by Potenziano et al.   
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 4-19, 21-22 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 9-10, 12-20, 22-23 and 25-26 of copending Application No. 16/961,887 (US 20200384014) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Examined claim s are drawn to a method of treating pulmonary hypertension associated with lung disease, the method comprising: administering an effective amount of inhaled nitric oxide (NO) to a patient in need thereof, wherein the iNO is administered at a dose of about 5 to about 70 mcg/kg IBW/hr for at least 2 weeks.
Reference claims are drawn to a method of treating pulmonary hypertension, the method comprising: administering a plurality of pulses of a gas comprising nitric oxide (NO) to a patient in need thereof over a plurality of breaths, wherein the gas comprising NO is not administered to the patient in at least one breath of the plurality of breaths and wherein a maximum time period between successive pulses of the gas comprising NO does not exceed about 30 seconds. Depending claims recite a dose of NO in the range of from about 5 to about 300 mcg/kg IBW/hr or about 30 to about 75 mcg/kg IBW/hr. 
The differences are mostly in the arrangement of limitations. Also reference claim recites a method which includes the step of NO not being administered in at least one breath of the plurality of breaths. Examined claims do not expressly recite this step. However, the method of examined claims encompasses the unrecited step. Accordingly, the two sets of claims have sufficient overlap so that the claims are not patentably distinguishable. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4-19, 21-22 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 6-20 of copending Application No. 16/961,886 (US 20200360425) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Examined claim s are drawn to a method of treating pulmonary hypertension associated with lung disease, the method comprising: administering an effective amount of inhaled nitric oxide (NO) to a patient in need thereof, wherein the iNO is administered at a dose of about 5 to about 70 mcg/kg IBW/hr for at least 2 weeks.
Reference claims are drawn to a method of reducing oxygen desaturation in a patient with pulmonary hypertension, the method comprising: administering an effective amount of inhaled nitric oxide (iNO) in combination with an effective amount of long-term oxygen therapy (LTOT) to a patient in need thereof, wherein the iNO is administered at a dose of at least about 30 mcg/kg IBW/hr for at least 4 weeks. Also, the claims are drawn to a method of treating pulmonary hypertension, the method comprising: administering an effective amount of inhaled nitric oxide (iNO) in combination with an effective amount of long-term oxygen therapy (LTOT) to a patient in need thereof, wherein the iNO is administered at a dose of at least about 30 mcg/kg IBW/hr for at least 4 weeks. 
The differences are mostly in the arrangement of limitations. However, essentially both sets of claims are drawn to a method of treating pulmonary hypertension by administration of inhaled NO. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 4-19, 21-22 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/643,167 (US 20200360647) (reference application) in view of Potenziano et al (US 20170232166). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Potenziano et al.
Examined claim s are drawn to a method of treating pulmonary hypertension associated with lung disease, the method comprising: administering an effective amount of inhaled nitric oxide (NO) to a patient in need thereof, wherein the iNO is administered at a dose of about 5 to about 70 mcg/kg IBW/hr for at least 2 weeks.
Reference claims are drawn to a method of maintaining or improving right ventricular function, the method comprising administering to a patient in need thereof an effective amount of inhaled nitric oxide (iNO) for at least 2 days, wherein the patient has pulmonary hypertension. Depending claims recite a dose of NO in the range of from about 10 to about 300 mcg/kg IBW/hr or about 30 to about 75 mcg/kg IBW/hr. 
The differences are mostly in the arrangement of limitations. Also reference claim recites a method of maintaining or improving right ventricular function, wherein the patient has pulmonary hypertension, while the examined claims are drawn to a method of treating pulmonary hypertension. However, essentially both sets of claims are drawn to a method of treating pulmonary hypertension by administration of inhaled NO. Additionally, the claims are obvious over the teaching of the secondary reference, Potenziano et al which teach a method of reducing the risk of right ventricular failure during LVAD use, the method comprising administering inhaled NO to a patient with an LVAD for at least 12 hours a day. Accordingly, the examined claims would have been obvious over the reference claims and in view of Potenziano et al. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 4-19, 21-22 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of copending Application No. 17/055,365 (US 20210220586) (reference application) in view of Potenziano et al (US 20170232166). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Potenziano et al.
Examined claim s are drawn to a method of treating pulmonary hypertension associated with lung disease, the method comprising: administering an effective amount of inhaled nitric oxide (NO) to a patient in need thereof, wherein the iNO is administered at a dose of about 5 to about 70 mcg/kg IBW/hr for at least 2 weeks.
Reference claims are drawn to a method for treating a cardiopulmonary disease in a patient said method comprising: a) Detecting a breath pattern in said patient; b) Correlating the breath pattern with an algorithm to calculate the timing of administration of a dose of nitric oxide; c) Delivering said dose of nitric oxide to said patient in a pulsatile manner over a portion of the total inspiratory time for a period of time required for a therapeutically effective amount of nitric oxide to be delivered to said patient,  wherein the cardiopulmonary disease is selected from the group consisting of idiopathic pulmonary fibrosis (IPF), pulmonary hypertension or pulmonary arterial hypertension (PH or PAH), Group I-V pulmonary hypertension, chronic obstructive pulmonary disease (COPD),  interstitial lung disease (ILD), chronic thromboembolic pulmonary hypertension (CTEPH), or other lung disease. 
The differences are mostly in the arrangement of limitations. Also reference claim recites a method which includes the steps of detecting a breath pattern and correlating the breath to administering the dose of NO. Examined claims do not expressly recite these steps. However, the method of examined claims encompasses the unrecited step. Furthermore, Potenziano et al teach that the said method includes administering a plurality of pulses of inhaled NO. 
The other difference is that reference claims do not expressly disclose the dosage amount of NO. However, this is known in the art as taught by Potenziano et al. Accordingly, the two sets of claims have sufficient overlap and would have been obvious over each other so that the claims are not patentably distinguishable. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 04/04/22 have been fully considered but they are not persuasive. 
Applicant argues that “both Dasse et al. and Yoshida et al. fail to teach the claimed dose of inhaled nitric oxide per body weight or the frequency or length of treatment. Indeed, both Dasse et al. and Yoshida et al. only refer to doses in parts per million (ppm), which is a different dosing methodology than claimed” (See Remarks, page 6).
The argument is not persuasive. Dasse et al and Yosida et al teach the critical element of the claimed method which are the administration of nitric oxide by inhalation to treat pulmonary hypertension. They also provide guidance on the amount. However, one of ordinary skill in the art is more than capable of determining the suitable amounts and treatment length. In this regard the courts have held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05). Furthermore, the rejection relied on the teaching of Potenziano et al which provide guidance on the amount, in mcg/Kg BW/hr and treatment length.  
Next argument is that “Moreover, Applicant notes that Dasse et al. lacks any clinic data supporting the doses described therein, and the data in Yoshida et al. only shows a short-term benefit of iNO treatment. Thus, although Dasse et al. and Yoshida et al. relate to the use of iNO, Applicant submits that one of ordinary skill in the art does not have any reasonable expectation of success for performing the claimed methods of treatment based on the teachings of either Dasse et al. or Yoshida et al. Furthermore, Potenziano et al. does not cure the deficiencies of Dasse et al. and Yoshida et al. because it is directed to the use of iNO with left ventricular assist devices, and makes no mention of treating pulmonary hypertension in patients with lung disease” (See Remarks, pages 6-7).
This argument is also not percussive. There is no requirement that a reference needs to show clinical data for all its recitation to render a claim obvious. A reference is relied upon for all that it teaches. In this regard the courts have held that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)”. In fact, and contrary to Applicant’s assertion, one of ordinary skill in the art having possession of the references of Yoshida et al and Dasse et al, would have been motivated to follow their direction and arrive at a method of treating pulmonary hypertension by administration of an effective amount of iNO to the subject because that is indeed what the references teach. Applicant’s argument that Potenziano teaches “the use of iNO with left ventricular assist devices, and makes no mention of treating pulmonary hypertension in patients with lung disease” is also not found persuasive. Potenziano et al teach treating patients in need of a treatment, inhaled nitric oxide and provide suitable dosages and treatment length, which meet the claimed ranges. The fact that Potenziano et al teach the administration via LVAD is irrelevant to the suggested dosages or length of treatment. It is noted that neither the claims, nor Dasse et al or Yoshida et al references exclude administration of inhaled nitric oxide via LVAD. Additionally, it is noted that Potenziano et al indeed teach treating pulmonary hypertension. See at least [0008] which states that “One aspect of the present invention relates to a method of determining whether a patient with pulmonary hypertension will resolve the pulmonary hypertension with continued use of an LVAD”. See also [0069] and [0165]. However, the rejections are based on the teachings of Dasse et al and Yoshida et al in view of Potenziano et al. Both Dasse et al and Yoshida et al teach treating pulmonary hypertension by inhaled nitric oxide. Potenziano ert al was relied upon for its suggestions of the amounts and treatment length. 
Applicant then argues that “mere demonstration of a hemodynamic benefit in an acute setting (short-term treatment) does not necessarily mean that the treatment will have long-term efficacy and safety. First, an acute response does not necessarily reflect the chronic response. That is, even though iNO had certain hemodynamic improvements when administered for a short period of time (e.g. 10 minutes as described in Yoshida et al.), this does not show what effect the iNO will have for a long-term treatment. Indeed, Yoshida et al. even states that “further studies must first be carried out to demonstrate the beneficial effect or oxygen therapy on pulmonary haemodynamics and prognosis in patients with idiopathic pulmonary fibrosis and to rule out the potential toxicity of inhaled nitric oxide, particularly when used in combination with oxygen.” So even Yoshida et al. recognizes that no conclusions can be made regarding long-term treatment, and that further studies would be needed” (See Remarks, page 7). 
The above argument is not found persuasive. Firstly, it is noted that Yoshida et al expressly and clearly teach treating pulmonary hypertension by inhaled NO and is not relying on improving hemodynamics as Applicants interpret. For example, Yoshida et al state that “These findings suggest that the combined use of nitric oxide and oxygen might constitute an alternative therapeutic approach for treating idiopathic pulmonary fibrosis patients with pulmonary hypertension” (See abstract), and that “NO concentrations lower than 10 ppm have been shown to be sufficient for improving pulmonary hypertension and gas exchange in ARDS patients” (See 1st page 2nd col). secondly, Yoshida et al do not expressly disclose a treatment length, but the “10 minutes” treatment that Applicant use as Yoshida et al’s teaching is only one treatment. It is clearly disclosed that after a 10 minute treatment, a 10-15 minute resting period is followed before the next treatment (See page 2052, 1st col, 2nd full para). Additionally, Potenziano et al teach long term treatments which include 2 weeks and 3 months, etc as claimed.  It is also noted that the statement by Yoshida et al that further studies are needed… is a typical statement of research papers. However, Yoshida et al clearly and expressly disclose that the inhaled NO is an effective method of treating pulmonary hypertension.  
Regarding the rejection of claims under obviousness type double patenting of record, Applicant stated that “Applicant respectfully traverses these bases for rejection. As these are provisional rejections, Applicants will consider whether filing a terminal disclaimer is appropriate upon an indication of allowable subject matter” (See Remarks, page 8).
Applicants request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.  

Claims 4-19, 21-22 and 24-25 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616